J-S31004-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: B.A.N.                              :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: B.A.N.                          :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1934 MDA 2019

               Appeal from the Order Entered November 4, 2019
     In the Court of Common Pleas of Berks County Civil Division at No(s):
                                 166-10-MH


BEFORE: BOWES, J., DUBOW, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY BOWES, J.:                             FILED OCTOBER 26, 2020

       B.A.N. appeals the November 4, 2019 order extending for one year his

involuntary commitment pursuant the Court-Ordered Involuntary Treatment

of Certain Sexually Violent Persons statute1 (“Act 21”).          Berks County

Assistant Public Defender, Eric Muhlenberg, Esquire, filed a petition to

withdraw from representation and a brief pursuant to Anders v. California,

386 U.S. 738 (1967), and Commonwealth v. Santiago, 978 A.2d 349 (Pa.

2009). We grant the petition and affirm.

____________________________________________


1 Act 21 directs a juvenile court to order involuntary inpatient treatment for a
sexually violent delinquent child (“SVDC”) if it finds, “by clear and convincing
evidence[,] that the person has a mental abnormality or personality disorder
which results in serious difficulty in controlling sexually violent behavior that
makes the person likely to engage in an act of sexual violence.” 42 Pa.C.S.
§ 6403(d). Once entered, the order is reviewed annually and may extend
indefinitely, as long as the person continues to meet the criteria for
involuntary inpatient treatment. See 42 Pa.C.S. § 6404
J-S31004-20


     The juvenile court succinctly summarized the facts and procedural

history based upon the evidence adduced during the most recent Act 21

commitment hearing as follows:

           In 2004 the Berks County Juvenile Court adjudicated B.A.N.
     delinquent for rape and other sexual offenses arising out of his
     assault of a nine-year-old girl. He was successively placed in three
     secure settings.     At each location he engaged in sexually
     aggressive, assaultive, and otherwise inappropriate behaviors. In
     December 2008, when he was nineteen, B.A.N. was charged with
     assaulting a female staff member at Northwestern Academy. He
     later pleaded guilty to aggravated assault and was sentenced to
     11 to 23 months [of] incarceration.

            On October 14, 2009, the County of Berks filed a petition
     for involuntary commitment pursuant to [Act 21] seeking
     involuntary treatment for B.A.N. due to a mental abnormality or
     personality disorder which results in serious difficulty in controlling
     sexually violent behavior that makes him likely to engage in an
     act of sexual violence. The court held a hearing on the county’s
     petition and on December 22, 2009, found that B.A.N. had a
     mental abnormality that met the criteria necessary for involuntary
     commitment for one year to the Sexual Responsibility Treatment
     Program . . . at Torrence State Hospital[.]

           ....

           Th[e juvenile] court held the annual review hearing
     pursuant to § 6404(b) of Act 21 on November 4, 2019. At the
     conclusion of the hearing, the court determined that the county
     had proven by clear and convincing evidence that B.A.N. continues
     to have serious difficulty controlling sexually violent behavior
     while committed for inpatient treatment due to a mental
     abnormality or personality disorder that made him likely to
     engage in an act of sexual violence and recommitted him to
     Torrance State Hospital for a period of one year. This appeal
     followed.

Juvenile Court Opinion, 3/23/20, at 2-3 (cleaned up).




                                      -2-
J-S31004-20


      Appellant complied with the mandates of Pa.R.A.P. 1925, challenging

the constitutionality of Act 21 and assailing the quantum of evidence that the

Commonwealth adduced during the annual recommitment hearing.                 The

juvenile court addressed those arguments in its Rule 1925(a) opinion, and

Attorney Muhlenberg reiterated the issues as follows before concluding that

this appeal was wholly frivolous:

      1.    Whether the Commonwealth failed to present sufficient
      evidence to prove by clear and convincing evidence that Appellant
      met the criteria for civil commitment under 42 Pa.C.S.
      § 6404(b)(2) in that he has mental abnormality or personality
      disorder which results in serious difficulty in controlling sexually
      violent behavior and that Appellant is likely to engage in acts of
      sexual violence.

      2.    Whether Act 21 violates the United States and Pennsylvania
      Constitutions in that Act 21 is punitive and thus requires a finding
      of proof beyond a reasonable doubt.

      3.    Whether Act 21 violates the Equal Protection clause of the
      United States and Pennsylvania Constitutions as it treats juveniles
      found to meet the criteria of Act 21 more harshly than adults who
      meet substantially similar criteria under SORNA in that Act 21
      could amount to a life time inpatient commitment whereas SORNA
      only requires outpatient treatment.

Appellant’s brief at 6-7 (footnotes and suggested answers omitted).

      We must first confront Attorney Muhlenberg’s request to withdraw.

Commonwealth v. Blauser, 166 A.3d 428 (Pa.Super. 2017). In order to

withdraw from appellate representation pursuant to            Anders, certain

procedural and substantive requirements must be met. Procedurally, counsel

must: 1) petition the court for leave to withdraw stating that, after making a

conscientious examination of the record, counsel has determined that the

                                     -3-
J-S31004-20


appeal would be frivolous; 2) furnish a copy of the brief to the juvenile; and

3) advise the juvenile that he or she has the right to retain private counsel or

raise additional arguments that the juvenile deems worthy of the court’s

attention.   See Commonwealth v. Cartrette, 83 A.3d 1030 (Pa.Super.

2013) (en banc).

      Attorney Muhlenberg’s petition to withdraw sets forth that he reviewed

the entire record and concluded that there are no non-frivolous issues.

Counsel furnished Appellant a copy of the Anders brief and a letter dated May

6, 2020, which informed Appellant that he had the right to retain new counsel

or proceed pro se and raise additional arguments.           Therefore, counsel

complied with the procedural requirements.

      Next, we     examine   whether   counsel’s   Anders    brief   meets the

substantive requirements as set forth by our Supreme Court in Santiago.

The brief must:

      (1) provide a summary of the procedural history and facts, with
      citations to the record;

      (2) refer to anything in the record that counsel believes arguably
      supports the appeal;

      (3) set forth counsel’s conclusion that the appeal is frivolous; and

      (4) state counsel’s reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.

Commonwealth v. Daniels, 999 A.2d 590, 593 (Pa.Super. 2010) (citing

Santiago, supra at 361).

                                     -4-
J-S31004-20


       Instantly, the Anders brief summarized the factual and procedural

history of this case and referred to the portions of the record that fail to

support these issues with citations and discussion of pertinent case law. Thus,

the brief is compliant with Santiago.          Accordingly, we consider the issues

raised in the Anders brief.

       Preliminarily, we highlight that Appellant’s assertion that Act 21 is

punitive, and therefore the grounds for involuntary commitment must be

proved beyond a reasonable doubt, is facially meritless. Our Supreme Court

recently confronted this precise issue in In re H.R., 227 A.3d 316, 335 (Pa.

2020) and held that Act 21 was not punitive.2 The High Court reasoned as

follows:

       Despite the fact that Act 21 imposes obvious affirmative
       disabilities or restraints upon SVDCs, our review of the remaining
       [pertinent] factors leads to the conclusion [that] the statutory
       scheme is not punitive in intent or effect. Act 21 provides
       treatment to SVDCs rather than imposing restrictions that were
       historically considered punishment, and does not promote the
       typically punitive goals of deterrence and retribution.
       Furthermore, Act 21 protects the public from SVDCs, who have
       never been convicted of a crime, but are subject to the statutory
       restrictions because they are dangerously mentally ill. Lastly, Act
       21, including the 2011 amendments, cannot be said to be
       excessive in light of the danger posed to the public by SVDCs.
____________________________________________


2 As Act 21 is not punitive, we also reject Appellant’s contention that the
indefinite nature of Act 21 violates the Eighth Amendment to the United States
Constitution, which applies to punishment and fines that flow from criminal
convictions. Graham v. Connor, 490 U.S. 386, 398, (1989). In the body of
this memorandum, we discuss the analogous claim relating to Article I § 13
of the Pennsylvania Constitution, which has been applied to civil proceedings.
Since both contentions were raised in Appellant’s Rule 1925(b), we confront
them in the capacity of our independent review of the record.

                                           -5-
J-S31004-20


      Based on all of the above, we conclude that Act 21 does not
      constitute criminal punishment.

Id. at 335.     Thus, the statute’s application of a clear and convincing

evidentiary standard for imposing its requirements passes constitutional

muster. See In re J.C. ___ A.3d ___, 2020 WL 2463048 (Pa.Super. 2020)

(en banc) (applying In re H.R. to hold that Act 21 is not punishment and the

standard of proof requiring clear and convincing evidence is constitutional).

      In light of the foregoing precedent, Appellant’s constitutional challenges

to Act 21 are meritless. As our Supreme Court previously explained In re

H.R., Act 21 is not punitive. Therefore, application of the statute does not

violate Appellant’s constitutional protections.

      As it relates to the remaining issues raised in the Anders brief, the

following legal principles inform our review.

      We have explained that, at the [Act 21] hearing, it is the
      Commonwealth that bears the burden of showing by clear and
      convincing evidence that the person has a mental abnormality or
      personality disorder which results in serious difficulty in controlling
      sexually violent behavior that makes the person likely to engage
      in an act of sexual violence. If the Commonwealth meets this
      burden, the court is to enter an order committing the person to
      inpatient treatment for a period of one year. Our Supreme Court
      has defined clear and convincing evidence as testimony that is so
      clear, direct, weighty, and convincing as to enable the trier of fact
      to come to a clear conviction, without hesitation, of the truth of
      the precise facts in issue. Thus, the clear and convincing evidence
      test has been described as an intermediate test, which is more
      exacting than a preponderance of the evidence test, but less
      exacting than proof beyond a reasonable doubt. Moreover, in
      conducting a sufficiency review, we must consider the evidence in
      the light most favorable to the Commonwealth which prevailed
      upon the issue at trial. With regard to sexually violent predator


                                       -6-
J-S31004-20


      assessments, the task of the Superior Court is one of review, and
      not of weighing and assessing evidence in the first instance.

In re S.T.S., Jr., 76 A.3d 24, 38-39 (Pa.Super. 2013) (citations and quotation

marks omitted).

      In reviewing Appellant’s argument that Act 21 violates the equal

protection clauses of the United States and Pennsylvania Constitutions, we

observe that “the essence of the equal protection doctrine is that like persons

in like circumstances will be treated similarly, [however] the right to equal

protection does not absolutely prohibit the Commonwealth from classifying

individuals for the purposes of receiving equal treatment.” Probst v. Com.,

Dep't of Transp., Bureau of Driver Licensing, 849 A.2d 1135, 1143 (Pa.

2004) (cleaned up).     Furthermore, our evaluation of an equal protection

challenge depends on the nature of the statutory classification at issue. Id.

Three classifications exists: “(1) classifications which implicate a ‘suspect’

class or a fundamental right; (2) classifications implicating an ‘important’

though not fundamental right or a ‘sensitive’ classification; and (3)

classifications which involve none of these.”     Id. 1143-44.    If the statute

affects a suspect class or a fundamental right, we construe it strictly in light

of a compelling governmental purpose. Id. at 1144. When it implicates an

important right or a sensitive classification, we employ a heightened standard

of scrutiny to an important governmental purpose.          Id.   Finally, “if the

statutory scheme falls into the third category, the statute is upheld if there is

any rational basis for the classification.” Id.

                                      -7-
J-S31004-20


      As Appellant asserts that Act 21 treats juveniles more harshly than

adults who meet substantially similar criteria under SORNA, we employ the

rational basis test to that classification. See Mass. Bd. of Ret. v. Murgia,

427 U.S. 307, 313 (1976) (age classification is subject to rational basis

review); see also In re K.A.P., 916 A.2d 1152, 1161 (Pa. Super. 2007),aff'd

sub nom, In re K.A.P., Jr., 943 A.2d 262 (Pa. 2008) (applying rational basis

review to determine whether predecessor to Act 21 treated juvenile offenders

different from similarly-situated adult offenders). However, to the extent that

Appellant also argues that ACT 21’s involuntary commitment provisions

restrict his right to physical freedom, we must determine whether the statute

promotes a compelling state interest.       In re S.A., 925 A.2d 838, 846

(Pa.Super. 2007) (applying strict scrutiny to portion of Act 21 that implicates

a juvenile’s right to physical freedom).

      Next, concerning the assertion that the indefinite nature of Act 21

violates Article I § 13 of the Pennsylvania Constitution, which prohibits the

imposition of excessive fines and cruel punishments, we observe that, while

“[t]he principle embodied in the constitutional provision is, of course,

applicable in all proceedings, civil as well as criminal[,] . . . that cannot be

excessive which is not punitive.” City of Scranton v. Peoples Coal Co., 117

A. 673, 676 (Pa. 1922). Thus, to the extent that Appellant’s claim under our

state constitution might be cognizable in the context of civil proceeding, he

must nevertheless demonstrate that Act 21 is so excessive that it is effectively


                                     -8-
J-S31004-20


tantamount to punishment. As noted, our High Court has held that it is not.

In re H.R., supra at 335.

      After a thorough review of the certified record, the pertinent briefs, and

the pertinent law, we affirm the Act 21 commitment order on the basis of the

cogent and well-reasoned opinion entered on March 23, 2020, by the

Honorable Scott E. Lash. Specifically, Judge Lash observed that the evidence

adduced at the November 4, 2019 hearing sustained the finding that the

Commonwealth established by clear and convincing evidence that “B.A.N.

continues to have serious difficulty controlling sexually violent behavior while

committed for inpatient treatment due to mental abnormality or personality

disorder that makes him likely to engage in act of sexual violence, the criteria

found at §6404(b)(2) of Act 21.”      Juvenile Court Opinion, 3/23/20, at 7.

Specifically, the court indicated that it was “convinced that there is a

significant likelihood that B.A.N. will continue to engage in sexually violent

behavior.” Id. at 8. In relation to the remaining issues concerning equal

protection and cruel and unusual punishment, Judge Lash highlighted that: 1)

any age-based classification is rationally related to a legitimate goal providing

treatment to sexually violent juveniles and protecting the public; 2) the

restriction of the juvenile’s right to physical freedom promotes both of those

compelling state interests; and 3) the year-long commitment, with annual

evidentiary hearings, is not an indefinite commitment in violation Article I §




                                      -9-
J-S31004-20


13 of the Pennsylvania Constitution. Id at 15-18. As to all of the foregoing

points, we adopt Judge Lash’s reasoning as our own.

      Finally, pursuant to Commonwealth v. Flowers, 113 A.3d 1246

(Pa.Super. 2015), we have independently examined the record to determine

if there are any additional, non-frivolous issues. Finding no preserved non-

frivolous issues, we grant counsel’s petition to withdraw.

      The petition to withdraw of Eric Muhlenberg, Esquire, is granted. Order

affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/26/2020




                                    - 10 -
                                                                                                Circulated 09/29/2020 09:12 AM




  IN THE INTEREST OF                                         IN THE COURT OF COMMON PLEAS OF
                                                             BERKS COUNTY, PENNSYLVANIA
     B.A.N.                                                  CIVIL DIVISION/COMMITMENT DOCKET

                                                             No.       166-10-MH



 Christine          M.        Sadler, Esquire, Solicitor for the County of Berks,

 Glenn      D.    Welsh, Esquire, Assistant Public Defender for
                                                                B.A.N.


 MEMORANDUM OPINION, Scott                         E.    Lash,   j.                        March 23, 2020

          B.A.N. has appealed this Court's order of
                                                    November 4, 2019,
 involuntarily                 committing         him     to Torrance         State        Hospital        for    a
 period of one                  (1)     year pursuant        to 42       Pa.C.S.A.         §    6401 et seq.
 (Act 21). We submit this opinion pursuant
                                           to Pa.R.A.P. 1925(a).
         In      2004 the Berks County juvenile Court
                                                      adjudicated B.A.N.'
delinquent for rape and other sexual offenses arising out
                                                          of his
assault of a nine -year -old girl. He was
                                          successively placed in
three secure settings. At each location he
                                             engaged in sexually
aggressive,              assaultive,             and     otherwise       inappropriate              behaviors.
In    December 2008 when he was nineteen,                                 B.A.N.      was charged with
assaulting           a        female       staff       member     at    Northwestern            Academy.         He
later pleaded guilty to aggravated assault and was
                                                   sentenced to
11 to 23 months incarceration.

        On October                14,    2009,     the    County of Berks             filed a petition
for     involuntary                   commitment         pursuant        to     42     Pa.C.S.A.           §6403
seeking          involuntary               treatment        for        B.A.N.        due       to    a    mental
abnormality              or      personality            disorder which           results            in   serious


B.A.N.'s date of birth   is   March 23, 1998.
    difficulty in              controlling          sexually violent                    behavior          that       makes

    him     likely       to    engage      in      an    act       of    sexual         violence.          The       Court
    held a hearing on the county's petition and on December 22, 2009

    found that B.A.N. had a mental abnormality that met the criteria

    necessary        for       involuntary          commitment.              Pursuant           to       §6403(d)          of
    Act    21      the    Court     ordered             him       committed         for       one    year           to    the

    Sexual      Responsibility Treatment Program (SRTP) at Torrance State
    Hospital       (hereinafter "Torrance").

            Except for periods of incarceration,                                   B.A.N.       has       never left
    Torrance State Hospital.                      From 2010 to the present B.A.N. has had

    annual      review         hearings.as          required            by    §6404(b)          of       Act        21    and

    each     year    the       Court     has       recommitted               him    to        Torrance.             He    has

    continued        to        engage      in       physically               and        sexually          aggressive
    behavior.'

            B.A.N.       assaulted       a      staff member at                SRTP on          March          5,    2014.

    On    October        22,     2014,     he      pleaded          guilty         to     aggravated            assault
    with bodily injury to an officer and received                                         5    years probation.
    On August       17,       2015 he assaulted three SRTP staff members and on

    November 24,          2015,     he again            pleaded guilty to aggravated assault

with        bodily        injury to          an    officer           and     was        sentenced         to        two    to

four        years        in    a   corrections                facility         followed             by    two        years

probation. On February                     9,     2016,           the probation imposed on October

22,        2014,     was       revoked       and        he    was       re -sentenced           to       one        to    two

years           incarceration            concurrent                with       the       November           24,           2015

sentence           and     two     years        probation           concurrent            with       the       November



2 The following narrative is derived from reports prepared by witnesses who testified at B.A.N.'s §6404(b) hearing
held on November 4, 2019 and admitted unto the record as Exhibits 1-3.


                                                              2
    24,   2015       sentence       of     probation.                B.A.N.             was   denied         parole and
    when his sentence expired on September                                          9,    2019    he    was       returned

    to Torrance.

          on     September          23,        2019,           B.A.N.              allegedly           assaulted        and

    injured      a    SRTP    staff member.                   He     was          arrested       and    charged with
    two   counts          each     of    aggravated                  assault,             terroristic             threats,

    simple     assault,          disorderly conduct,                          and        harassment         and    he   was
    incarcerated in the Westmoreland county Prison.
          This       Court        held        the        annual           review          hearing           pursuant     to

§6404(b) of Act 21 on November                                 4,    2019. At the conclusion of the

hearing the Court determined that the county had proven by clear

and       convincing         evidence that                    B.A.N.           continues          to    have       serious

difficulty controlling sexually violent behavior while committed

for       inpatient              treatment           due            to        a     mental        abnormality            or

personality disorder that made him likely to engage in an act of

sexual         violence       and       recommitted him                       to Torrance          state Hospital
for a period of one year. This appeal followed.

          B.A.N.'s first                issue       on       appeal        is       that the       commonwealth           -

here       the       County       of     Berks           -         failed          to     prove        by    clear      and

convincing             evidence           that           he         met        the        criteria           for      civil

commitment under 42 Pa.c.s.A. §6404(b)(2).

          section          6404(b)(2)           of            Act        21        requires        the        court      to

determine            by    clear        and     convincing                 evidence           that          "the    person

continues            to      have        serious              difficulty                 controlling              sexually

violent behavior while committed for inpatient treatment due to
a    mental          abnormality          or        personality                   disorder        that        makes     the

person likely to                  engage in              an    act        of       sexual     violence...." The



                                                               3
standard         of     "clear        and    convincing             evidence"            is     defined      as

testimony that is so clear, direct, weighty and convincing as to

enable the trier of fact to come to a clear conviction, without

hesitance,         of the truth             of the       precise facts              in    issue.      In    the

Interest of M.V., 203 A.3d 1104 (Pa.Super. 2019).

       At the November            4,    2019 hearing,               Dr.       Veronique Valliere,             a

licensed         clinical     psychologist              who    is    a        member      of    the   Sexual

Offender         Assessment       Board,        testified            that       she       has     conducted
annual      evaluations          of    B.A.N.       since       2009          and   is        aware   of    his

underlying offenses and treatment. N.T. p.6                                     She said that while

he   was     recently       incarcerated, he              called          a    female         nurse   to    his

cell   and       then   masturbated while facing her.                           Id.      p.9.     According
to   Dr.    Valliere      this        incident shows            that          B.A.N.      is    capable of
committing sex offenses even in the most restricted environment,

that       his     diagnosis          of      exhibitionistic                  disorder          is    still

unmanaged,        and    he   still         poses    a    risk       to       others      because      he    is

unable to manage his sexual behavior. Id. p.9.

       She than testified that B.A.N.                         has several diagnoses.

           The ones    that are most relevant in terms of his
           pathway   to    reoffending and fitting the       statutory
           definition     of   mental   abnormality   or   personality
           disorder related to risk of recidivism of sexually
           dangerous    behavior are his      antisocial   personality
           disorder, which is diagnosed through his long-standing
           criminal behavior, disregard for the rules, failure to
           respect the rights of others and responsibilities of
           society,   criminal    thinking,   lack of empathy,     and
           callousness regarding his behavior. This has been a
           diagnosis     he's    had   since    his   commitment   and
           contributes to his repeated rule violations, criminal
           behavior, assaultive behavior, and failure to respond
           to treatment intervention.

         And then  [B.A.N.] also has paraphilic diagnoses as
         well. He has been diagnosed with, in this particular
         case exhibitionistic disorder,   but he's also  been


                                                    4
           diagnosed with frotteuristic disorder, which is a
           disorder of nonconsensual sexual touching of others.
           so,  his   exhibitionistic disorder is clearly still
           active and is unmanaged, contributing to his failure
           to  and   difficulty in managing sexually dangerous
           behavior.

Id.   pp.     10-11.

       It      was Dr.      valliere's professional                      opinion      that        B.A.N.      is

likely      to    engage        in     acts      of       sexual        violence      and        meets       the
criteria for commitment. Id. p.11. she said B.A.N. does not take

advantage        of    the      treatment         available             to   him     and        that    it    is

highly      improbable          that       he   will        overcome         these    disorders.             she
expressed        concern          that       even         while     restricted             to     a     secure
environment i.e. prison,                   he continues to find a way to engage in

sexual aggression against others,                           thereby demonstrating either a
significant inability or severe unwillingness to manage himself.
Id.   p.12.

      on       redirect        examination,           Dr.     valliere         testified          that       the
fact B.A.N.          was   released from prison                    to    Torrance and             two weeks
later assaulted            a   staff member is evidence                       that    his antisocial
thinking       and     decision -making             are      still       active.      Id.        p.15.       she
further       opined       that      his     antisocial           personality          disorder          when
accompanied by his willingness to act out on his sexual                                               deviance
shows that he is not adhering to the responsibilities of society

and is not demonstrating the internalized barriers to acting out

on his deviant arousal.                Id.      p.16

         "So some barriers would be anxiety or remorse or
        regret for what you've done or fear of negative
        consequences or concern for the negative impact on
        others. so, the fact that he isn't demonstrating any
        of those would show that he continues to live in an
        antisocial orientation and so doesn't have or utilize



                                                      5
            the    barriers that keep the rest of us from acting out
            in    the same way." Id.

        Dr.       Stacie       J.    Barnes a           licensed       psychologist and clinical

director of the SRTP has been involved in the attempts to treat

B.A.N.        since       2009.       Id.       p.21.     She     said        that    while           he    was     in

prison       B.A.N.         refused         treatment          for     his     sexual        offenses.             Id.

p.22.         This      led     to    the       concern        that "if        he's     not       engaging          in

treatment to address                      his    sexual        issues,       then he       would not              have

shown improvement on those issues," Id.                                   p.25.      After he returned

to     Torrance,          B,A.N.'s          behavior           deteriorated           over        a    two        week
period where he                became increasingly violent,                          and     he       was    placed

on    two -to -one          then      three -to -one           staff     observation.                 Because       of

his     combativeness                he    was     placed        in      physical          restraints              and

confined to his bedroom.                        Id.     pp.26-27.        He    said     he    was          going    to

hurt    staff and             refused medication                 to    calm     him     down.          Id.    p.27.

Finally,         B.A.N.       did     allegedly injure staff                    and     he    was arrested

and    taken       to     Westmoreland            County         Prison.       Dr.    Barnes           concluded

that    based        on     his      behaviors          the      feelings       that        feed           into    his

disorders have not changed. Id. p.32.

        Jamie      Keilman,           B.A.N.'s          primary therapist,                 testified              that

he    met    regularly with B.A.N.                      after he was            released from prison

and     returned          to        Torrance          State      Hospital.           From      September             9

through          September           19,        2019,     B.A.N.         initially           did           well     in

acclimating          to       the     SRTP.       Id.     p.37.        However,        starting              on    the

evening of September 20,                        B.A.N.        became agitated and aggressive.

Id.     p.38,         Mr.       Keilman           and         others         were     unsuccessful                  in

deescalating B.A.N.'s behavior so he could return to the                                                     regular

mix of people at the program.                            Id.    p.39.     Ultimately,             the        program


                                                          6
obtained a court          order allowing                 for    physical         restraints in               the

form of shackles          and these were used to                      restrain B.A.N. Id.                    pp.

39-40.    Based on B.A.N.'s behaviors, Mr.                            Keilman had concerns for

the staff of SRTP and for B.A.N.'s safety. Id. p.41.

       This     Court    concluded that              the       County          proved by           clear     and

convincing           evidence       that     B.A.N.            continues          to        have       serious

difficulty controlling sexually violent behavior while committed

for inpatient treatment due to mental abnormality or personality

disorder       that     makes       him                   to     engage          in     act       of     sexual

violence,       the     criteria          found      at    §6404(b)(2)                of    Act        21.   Dr.

valliere       observed        that       B.A.N.     engaged          in       sexually           aggressive

behavior toward a nurse while in prison,                                   a    secure          environment,

and    this    evidenced an inability or unwillingness                                      to    manage     his

exhibitionistic          disorder          while         posing       a    risk        to        others.     His

antisocial           personality          disorder         accompanied                 by        his     sexual

deviance       proves     that        B.A.N.       does         not       have    the           internalized

barrier       that    would     prevent        him       from     acting         out.        Dr.       valliere

concluded B.A.N.          is    likely to          engage,.     in    actc of Sexual                   violence

and meets the criteria for recommitment.

       Dr.    Barnes     testified that B.A.N.                    has          refused to           take part

in treatment          designed to help him and that he is unable to make

progress at SRTP.             His   antisocial            personality            disorder led to an

alleged assault at Torrance within two weeks after his                                                  release

from prison.

       The truth of these facts have been established by testimony

and documentary evidence and we do not hesitate to conclude that

they    are    true.     We     are    convinced           that       there       is        a     significant



                                                     7
likelihood        that        B.A.N.        will       continue           to        engage            in     sexually

violent behavior. Because the county met its burden of proof and

established           the     criteria        required         by        Act        21,          we    recommitted

B.A.N. to Torrance State Hospital and did not err in doing so.

        B.A.N.'s next issue                 is     that Act 21 violates                           united       States

and Pennsylvania constitutions in several ways.                                             First that it is

punitive,        and    thus       requires         proof      beyond              a     reasonable            doubt,

second     that        the     clear        and     convincing                evidence                standard       is

unconstitutional,              and      finally             that        the              indefiniteness              of

B.A.N.'s        involuntary           commitment constitutes                             cruel        and     unusual

punishment.

        There     is    a    general        presumption that                       all      lawfully enacted

statues        are constitutional.                 Commonwealth               v.       Lee,       935       A.2d   865,

876     (Pa.    2007).        "Accordingly,             a     statue          will          not        be    declared

unconstitutional               unless        it        clearly,           palpably,                   and     plainly

violates        the    Constitution.              All       doubts        are          to     be       resolved      in

favor      of     finding          that          the        legislative                  enactment              passes

constitutional              muster.     Thus,       there          is    a     very          heavy          burden   of

persuasion        upon       one   who      challenges the                   constitutionality of                     a

statue."        Commonwealth           v.    Beish,          207        A.3d        964,         967        (Pa.Super.

2019)    (citations omitted).

        Act 21 is not punitive.                    In the case of In                        re    S.A.,       925 A.2d

838 (Pa.Super.           2007),       the trial court held a hearing pursuant to

§6403(c) of Act 21 and found that S.A.                                   had a mental                    abnormality

or    personality disorder which                       resulted in serious difficulty                                in

controlling           sexually       violent        behavior that                      made        him      likely   to

engage in an act of sexual violence and involuntarily committed



                                                        8
him to an in -patient treatment facility.                                   On    appeal     S.A.       argued,

inter        alia,       that     Act     21     was        punitive        rather      than       civil     in

effect.

        In    addressing          this      issue,          the   Superior         Court     applied        the

analysis           set    forth     in    commonwealth            v.   Williams,            832     A.2d    962

(Pa.    2003)        ("Williams          II")    where the           Supreme Court            adopted       the

two -level          inquiry       set     forth     in       Smith     v.        Doe   1,    538     U.S.    84

(2003)       to     determine          whether      legislation              is    unconstitutionally
punitive.          First,       the      Court     must       determine           if   the     legislative
intent was to punish.                   If the Court concludes the intent was non -

punitive,          then     there       must be        an    evaluation           of   the    purpose       and

effect        of     the    legislation            to       assess     whether          "the       statutory

scheme       is    nonetheless either in purpose or effect as                                      to    negate

the legislature's                                       intent." Williams II,                                at

971.    The        second       step     involves           applying        the    seven     factors        set

forth    in       Williams 11,          832 A.2d at 973 citing Kennedy v.                           Mendoza -

Martinez, 372 U.S. 144, 168-169 (1963).

         (1) whether  the    sanction  involves     an   affirmative
         disability   or    restraint;   (2)     whether    it   has
         historically been regarded as punishment; (3) whether
         it  comes to play only on finding of scienter; (4)
         whether its operation will promote the traditional
         aims of punishment -retribution     and   deterrence;    (5)
         whether behavior to which it applies is already a
         crime; (6) whether an alternative purpose to which i t
         may rationally be connected is assignable for it; and
         (7) whether is   appears excessive in relation to an
         alternative purpose.

       To determine actual intent the Court looked at §6401 of Act

21 and concluded             "the        General       Assembly's intent in promulgating

Act    21 was        not to       punish        sexually violent delinquent                         children,

but rather,          to establish civil                 commitment procedures designed to



                                                        9
provide       necessary treatment to such children and to protect the

public from danger." In re S.A., 925 A.2d at 843.

        The       superior            court than              applied           the     seven -factor           analysis

of Williams II.

        In    applying                these     factors,                 the    Court        held     that      although

there        is     restraint                because          the         individual           is        involuntarily

committed this one factor alone does not prove punitive purpose

and the remaining factors must be evaluated. The Court then held

that    civil           commitment of sexually                               violent        individuals          was    not

historically regarded as punishment; that no finding of scienter

is     required              to        commit         a        person            under        Act        21,     only      a

determination of                  a    "mental       abnormality or personality disorder";

that    Act        21    does          not    have        a        retributive              effect       nor    does     its

possible          deterrent             purpose           render               the     statue        punitive;         that

whether behavior to which Act 21 applies is already criminal was

conceded by S.A.                  as     not    supporting                      his    position          regarding       the

alleged           punitive            nature         of       Act         21;        that     the     statue       has     a

rational          connection to non -punitive purposes viz., the safety of

the    public           and       the        treatment              of       sexually         violent          delinquent

children           who        due       to      a     mental                 abnormality            or     personality

disorder,          have difficulty controlling sexually violent behavior,

and    that the sanction is not excessive to an alternative purpose

because Act             21    provides              for       an        annual        review to guard             against

excessive          commitment. In re S.A.                               at     844-45.       The court concluded

that Act          21    is    non -punitive in                      purpose and effect and                       does not

constitute punishment.                        Hence,          proof beyond a reasonable doubt is

not required.



                                                                   10
         B.A.N.'s           next        issue       is     that        the        clear     and     convincing

evidence         standard          is    unconstitutional                   in    light     of Commonwealth

v.    Muniz,       164 A.3d 1189 (Pa.                    2017),        Commonwealth         v.    Butler,            173

A.3d 1212 (Pa.Super.                    2017), Apprendi                v.    New Jersey,          530 U.S.           466

(2000), and Alleyne v. u.S.,                          570 U.S.         90    (2013)3.

         In    Commonwealth              v.     Muniz,          the    Pennsylvania          supreme              Court

found      that      the     registration provisions of the Pennsylvania Sex

Offender         and     Notification               Act    (SORNA),           42    Pa.C.S.       §9799.10             et

seq.      were       punitive           and     therefore              retroactive          application                of

these         provisions         violated           the     ex        post       facto      clauses            of     the

United States and Pennsylvania Constitutions.

         In    Commonwealth              v.     Butler,          the    Superior          Court,         following

the holding in Muniz,                    deemed the SORNA registration requirements

punitive         and     part       of        the   criminal           punishment           imposed            upon         a

convicted            defendant.               "Accordingly,                 the      general        principles

regarding illegal               sentences are applicable to the case before us

and     when     applied,          we    find       that        the    inquiry        ...    implicates               the

legality of Appellant's sentence...." Butler, 173 A.3d 1215. The

Court focused on §9799.24(e)(3)                             of SORNA which                provides that at

the     conclusion          of a         hearing          the     Court          determines       whether             the

Commonwealth            proved          by    clear       and     convincing          evidence             that       the

defendant          is   a   Sexually Violent                    Predator           (SVP).    In    determining

the     legality of the clear and convincing standard                                             that is used

to determine            if a person             is an      SVP,       the Court looked to Apprendi

and Allyene.


  B.A.N. also cites In re J.C., No. 1391 WDA 2017 in this context. However, the panel decision      in   Ln   re J.C. was
vacated and the matter was scheduled for an en banc argument. Because the decision in this case    is    pending, there is
no precedent to guide us.



                                                           11
          In Apprendi [ ] the supreme Court of the united States
          held that other than the fact of a prior conviction,
          any fact that increases the penalty for a crime beyond
          the prescribed statutory maximum must be submitted to
          a jury and proved beyond a reasonable doubt....


          subsequently in Allyene [ ] the [supreme Court of the
          united states] held that any fact that increases the
          mandatory minimum sentence for a crime is an element
          that must be submitted to the jury and found beyond a
          reasonable doubt....

Butler,        173 A.3d at 1216-17 (citations omitted).

        The     Court than            reasoned that because Apprendi                               and   Allyene

apply to        all       types of punishment                not    just       imprisonment              (citing

s.    union     co v.         united states,           567 u.s.       343,         346-360         (2012))     and

that SORNA registrations                      requirements are punishment,                           "the facts

leading        to     registration            requirements           need      to       be     found      by   the

fact -finder          chosen      by    the     defendant,          be    it       a    judge or         a   jury,

beyond a        reasonable doubt."                   Butler,       173 A.3d            at     1217    (citation

omitted).           Thus,       the     clear        and     convincing                evidence          standard

required         by       §9799.24(e)(3)              of     SORNA       for           determining           if     a

defendant           is    a    sexually       violent        predator          is       unconstitutional,

Id.    at 1218.

        In the        case of In re H.R.,                   196 A.3d 1059               (Pa.super.           2018),

the     Northampton             county         Solicitor           petitioned                the     court        for

involuntary treatment of H.R. pursuant to §6403 of Act 21. After

hearing         the       evidence,           the     Court        granted             the     petition           and

involuntarily              committed          H.R.     for     one       year          of     mental         health

treatment.          On appeal          H.R.    raised the          issue "Is Act 21 punitive,

such    that        its    retroactive application....                      and         its    mechanism for

determining               whether       an      individual           is        a        sexually          violent




                                                       12
delinquent child [SvoC]                     are unconstitutional"                   under the cases of

Muniz and Butler? Id. at 1062.

        In   addressing this question,                          the Court first concluded that

Act 21 is          not    punitive in             either intent or effect citing In re

S.A.,    supra.         Thus,     "...       because Act 21 is not penal,                            the    clear

and     convincing             evidence           standard           for     determining            whether        a

juvenile is an SVDC                  is     constitutional."                Id.    at 1063.          The Court

distinguished both Muniz and Butler because each case dealt with
SORNA and not Act 21 and each case found SORNA to be punitive in

effect       while       Act    21     is      not.      Id.     at    1063-64.          Therefore,         these

cases do not render the clear and convincing standard as applied

to    Act 21       cases        unconstitutional.                Although          H.R.       arose    from an

initial finding that the Appellant was an SVDC pursuant to §6403

we    find    no     reason       why       the     Superior           Court's          holding     would        not

likewise        apply      to    a     hearing           under       §6404 where             the   issues        are

substantially the same.
        We    note       that     In      re      H.R.      is       presently          on   appeal        to    the

Pennsylvania supreme Court.                         The court              has    held argument            and    as

of the time of this writing no decision has been made.                                                Until      the

Supreme Court            has     ruled,        we     are       bound       by    the    superior       Court's

holding set forth in In re H.R.

        Therefore,         the       clear        and     convincing              evidence         standard       we

applied in B.A.N.'s case is constitutional.

        Next,      B.A.N.       contends           that        the    indefiniteness of Act 21's

involuntary             commitment           is       cruel          and     unusual          punishment          in

violation          of     the        Eighth           Amendment             of     the       united         states




                                                          13
Constitution                     and        Art.I        Section         13     of     the      Pennsylvania

Constitution.

         The          Eighth Amendment               of the         United States Constitution                   is

applicable to                    the states         through the due process                    clause of the

Fourteenth                  Amendment             and         the    Pennsylvania            Constitution's
probition against cruel                           and      unusual       punishment       is    co -extensive

with     the          Eighth          and   Fourteenth Amendments of the                       United States

Constitution.                    Commonwealth            v.    Olds,      192    A.3d     1188,         1190    n.3

(Pa.Super. 2018).

          The Eighth Amendment applies only after the state "has
          secured a formal adjudication of guilt" because, prior
          to that time, it has not acquired "the power to punish
          with which the Eighth Amendment is concerned". Tri
          Thanah Nguyen v. Franklin Cnty. Sheriff's Dep't., 512
          Fed. Appx. 188, 190 (3d Cir. 2013) cert. denied,-U.S.-
            ,        133     S.Ct.
                          2774,   186 L.Ed.2d 224 (2013) quoting,
          Ingraham     Wright, 430 U.S. 651, 671 n. 40, 97 S.Ct.
                                 v.
          1401,  51   L.Ed.2d 711 (1977).     Once convicted,    the
          Eighth   Amendment    then  imposes  a  duty  on    prison
          officials     to    provide    "humane   conditions     of
          confinement; prison officials must ensure that inmates
          receive adequate food, clothing, shelter, and medical
          care." Farmer v. Brennan, 511 U.S. 825, 832, 114 S.Ct.
          1970, 128 L.Ed.2d 811 (1994).


Imhoff          v.    Temas,          67 F.Supp,         3d 700,     708-09 (W.D.Pa. 2014).

       As            discussed          above,       Act       21   is    not       punitive.      An     Act    21

hearing determines whether or not a person                                           meets the          statutory

criteria for involuntary commitment.                                     No punishment is imposed by

the    court.              Instead,         Act     21    "establishes           rights      and    procedures

for      the           civil           commitment             of    sexually         violent        delinquent

children...and                    further           provides        for       additional           periods       of

commitment                 for     involuntary             treatment          for     said     persons."         42

Pa.C.S.A.             §6401.          Because Act          21 is     civil      in    nature       it   does    not

entail          "a    formal           adjudication of guilt"                   Imhoff,      supra      and does


                                                               14
not     violate        B.A.N.'S     right      to    be    free     from      cruel       and     unusual

punishment.

        Although         the    Eighth        Amendment          applies       only       to    criminal

cases,     we    acknowledge that in                 Pennsylvania its            "principle"            can

also be applied to civil cases.

         [T]he Pennsylvania Supreme Court has held that the
         principle embodied in the constitutional limitation
         against cruel and unusual punishment is applicable to
         all  proceedings. Scranton City v. Peoples coal Co.,
         274 Pa 63, 117 A.673 (1922). Although the cruel and
         unusual    punishment  "principle"  applies  to   all
         proceedings, its application in civil cases "occurs
         only when the issue to be determined is whether an
         abuse of discretion has taken place." Dragowski v.
         Commonwealth, 94 Pa Cmwlth. 205, 503 A.2d 104, 106
          (1986).

Gombach     v.    Dept.        of State,       692 A.2d      1127,       1131        (Pa Cmwlth.
1997)

        As seen        from the     above discussion of B.A.N.'s                          first      issue,

the     Court     only       committed     him      to    Torrance           after    a    hearing       at

which    the     county        proved    by    clear      and     convincing          evidence that
B.A.N. continues to have serious difficulty controlling sexually

violent behavior while committed to in -patient treatment due to

mental    abnormality or personality disorder that makes him likely

to engage in an act of sexual                    violence. He is only committed for

a     period      of     one     year;     he       is     not     committed           indefinitely.

Committal        only occurs after notice and a hearing when B.A.N.                                      is

represented        by     counsel.            Therefore,          we     have    not       abused       our

discretion        and    the "principle"             of cruel          and    unusual          punishment

has not been violated in this case.

        Finally,        B.A.N.     argues        that      Act      21       violates          the    Equal

Protection         Clauses        of     the        United       States         and       Pennsylvania

Constitutions           in     three     ways:       Act     21        treats        juveniles         more


                                                    15
harshly     than    adults       who     meet     similar     criteria     under      SORNA's

sexually      violent      predator           designation;      that    under     SORNA,      a

person found to be          a    sexually violent predator is only required

to   attend     outpatient            treatment;      and     that     under    Act    21,    a

juvenile    who     meets       the    statutory      criteria is        required      to    be

committed to inpatient treatment and the commitment could last                                a

lifetime.

     We begin       by    setting forth the frame of analysis that must

be   applied       to    cases        where     the   equal     protection       clause      is

involved.

       We  have stated that in analyzing equal       protection
       claims made under the Pennsylvania Constitution, we
       will use the standards the united States Supreme Court
       uses when analyzing equal protection claims made under
       the   Fourteenth    Amendment   of the   united   States
       Constitution. Fischer [v. Department of Pub. welfare,]
       502 A.2d [114,] [] 121 [Pa. 1985]. In Commonwealth v.
       Albert, 563 Pa 133, 758 A.2d 1149 (2000), we noted
       that the essence of the equal protection doctrine is
       that "'like persons in like circumstances will        be
       treated similarly [X" but recognized that the right
       to equal protection "'does not absolutely prohibit the
       Commonwealth   from   classifying individuals for    the
       purposes of receiving equal treatment [.]'" Id. at
       1151 {citations omitted).

       The legal framework for evaluating an equal protection
       challenge    made    to    a    particular   statutory
       classification consists of three different types of
       classifications,  each of which    calls for its own
       standard of review. Fischer, 502 A.2d at 121. we have
       described this framework as follows:

            The   types    of    classifications     are:   (1)
            classifications which implicate a "suspect"
            class    or     a    fundamental      right;    (2)
            classifications     implicating    an   "important"
            though not fundamental right or a "sensitive"
            classification; and (3) classifications which
            involve none of these. Should the statutory
            classification    in   question   fall    into  the
            first   category,    the   statute    is   strictly
            construed    in    light    of   a     "compelling"
            governmental purpose; if the classification


                                                16
                 falls into the second category, a heightened
                standard   of  scrutiny    is   applied  to   an
                "important" governmental purpose; and if the
                statutory   scheme   falls    into   the   third
                category, the statue is upheld if there is
                any rational basis for the classification.

         Albert, 758 A.2d at 1152 (citation omitted).

Probst v. Com. Dept. of Transp., Bureau of Driver Licensing,
849 A.2d 1135, 1143-44. (Pa. 2004).

        In     his    Concise        Statement Errors             Complained    of     on   Appeal,

B.A.N.        does not state which classification Act 21 falls under.

However,       his arguments that Act 21 violates the Equal                            Protection
Clause by        treating juveniles more harshly than adults who meet

similar        criteria         under          SORNA'S       sexually      violent          predator

designation,           and    by      involuntary           committing      persons         for     in-

patient       treatment whereas those found to be an SVP under SORNA

are     only     required       to      attend        outpatient       treatment        have       been

addressed in In re K,A.P.. Jr., 916 A.2d 1152 (Pa.Super.                                    2007).

        The     juvenile      in        K.A.P.,       Jr.     argued     that    the     "rational

basis"       test applies          to    Act    21    and     that Chapter      64     lacked       any

rational       basis     for treating           juvenile offenders differently from

similarly -situated             at      the    adult        offenders.     He    argued,          inter

alia,    that chapter 64 treats juvenile sex offenders more harshly

than Megan's           Law 42        Pa.C.S.A.        §9791    et   seq.   (expired         December

20,   2012 pursuant to 42               Pa.C.S.A. §9799.41)              treats similar adult

offenders,           specifically that juvenile offenders                       are    subject       to

involuntary           civil     commitment,               while     adult offenders               under

Megan's Law are subject "only" to notification and registration

provisions.




                                                     17
       The     Superior     court     found            a    rational     basis     for    this

distinction.

         First, we note that the statute seeks to promote a
         legitimate public value. As Appellant himself notes,
         juveniles ordinarily leave the jurisdiction of the
         juvenile court system when they reach age 21. see 42
         Pa.C.S.A.   §6302.    In   passing    chapter   64,    the
         Legislature foresaw that some of these juveniles were
         sexual offenders (and potential re -offenders) in need
         of treatment for     their  own   benefit   and  for   the
         protection of the public. The Legislature provided a
         program of involuntary civil commitment to serve those
         needs.   In the   absence  of such a program,        these
         offenders would presumably be released outright once
         they reached age 21.


         [w]e note that the age distinctions in Chapter 64 are
         rationally related to that legitimate goal. While a
         similar program of civil commitment does not exist for
         adult offenders under Megan's Law, Appellant fails to
         recognize that adult sexual offenders usually serve a
         term of imprisonment before they are released. Adult
         offenders may also be subject to probation thereafter.
         Thus, the criminal justice system already exists to
         protect the public from adult offenders. we also note
         that state prisons may provide mental health services
         to sex offenders. Even if prisons do not provide such
         services, the Legislature may reasonably believe that
         juveniles are more amenable to treatment than adult
         offenders. Because we can see a rational basis for the
         distinctions between    chapter  64  and  Megan's  Law,
         Appellant's equal protection claim fails.

Id.   at 1162    (footnote omitted).

      Although     SORNA     replaced    Megan's             Law,   we   think the       issues

raised    by    B.A.N.    comparing     Act       21       to   SORNA    are    substantially

similar to      those    decided in     In        re       K.A.P.   (comparing Act       21 to

Megan's Law). Therefore, B.A.N.'s argument fails.

       B.A,N.'s last equal          protection argument,                 that under Act 21

a   juvenile who     meets    the    statutory criteria is                     required to   be

committed to inpatient treatment and the commitment could last a




                                             18
 lifetime,             has    also         been        decided        in     favor         of    Act     21's

 constitutionality.

           First,      the    commitment to treatment of a juvenile who meets

 the       statutory         criteria           has   been     dealt with           in    In    re    K.A.P.,

supra        and      does    not    violate          the     equal    protection          clause.      There
 remains         the     issue       of        the    duration        of     that        commitment.      The
Superior Court in the case of                            In    re   S.A.,     supra was faced with
the        argument      that       Act    21     violated the             equal    protection         clause
because          it    implicates          a    juvenile's          right     to    physical         freedom.
The        Court agreed that the juvenile's                           right to       physical         freedom
was    implicated and proceeded to inquire if the Commonwealth had

a    compelling state interest addressed by the application of Act

21.

            [Section]  6401 evidences a desire by the General
            Assembly to establish     civil commitment procedures
           _designed to provide necessary treatment to sexually
            violent delinquent children and to protect the public
            from danger. It is undisputed that the Commonwealth
            has a compelling interest in protecting its citizens
            from danger. Thus, we find that chapter 64 promotes a
            compelling state interest.

            As  to the final    consideration in regard to equal
            protection,   particularly    in  light  of   inherent
            provisions contained in Act 21 for annual      review,
            which serve as a means to guard against excessive
            commitment of a juvenile, we find that Act 21 is
            narrowly tailored to effectuate the state's interest
            in  protecting the public. Consequently, we conclude
            that Appellant's claim that Act 21 violates principles
            of equal protection is without merit.

In    re    S.A., 925 A.2d at 847 (citations                          omitted).

           B.A.N. has had a hearing pursuant to section 6404 of Act 21

every       year      following           his    initial       commitment           to    Torrance      State
Hospital.             Each    time         the        Court     involuntarily              committed       to

Torrance for an additional one year period based upon the County


                                                        19
       proving     by   clear          and     convincing     evidence       that   B.A.N.'s    case
   meets the statutory criteria. Act 21 does not commit B.A.N. to a

   mental        health facility for the rest of his life. He will                             remain

   at Torrance only so long as                      he    displays serious deficiencies in

   controlling his sexually violent behavior.
               Therefore, for the reasons set forth above, Act 21 does not

   violate        the   Equal          Protection    Clauses      of   the    united   states     and

   Pennsylvania Constitutions.



                                                              Respectfully submitted,




NOTICE IS 14151EV diW,N Oft"PHEENTRYOF THIS
ORDER OR DECREE PURSUANT TO RULE P.C,P. 236
YOU ARE NOTIFIED THAT THIS ORDER/DOCUMENT
HAS BEEN FILED IN THE. PROTHONOTARY'S OFFICE
OF BERKS COUNTY AND THIS IS AN EXTRACT FROM
THE.RECORD OF SAID COURT CERTIFIED THIS
            DAY OF     Tr           20 390
0,h,nx.p.,Collo, Prot
 ,,,                    onotary
          ,f                      .   Deputy


                                                         20